             Case 1:16-cr-00272-VM Document 602 Filed 03/29/21 Page 1 of 1




Probation Form No. 35
                                     Report and Order Terminating Probation /
                                                           Supervised Release                     3/29/2021
(1/92)
                                             Prior to Original Expiration Date

                                   UNITED STATES DISTRICT COURT
                                              for the
                                  SOUTHERN DISTRICT OF NEW YORK


         UNITED STATES OF AMERICA

                             v.                       Docket No. 0208 1:16CR00272 (VM)

                        Leon Robinson


        On September 22, 2017, the above named was placed on Supervised Release for a period
of five (5) years. He has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that Leon Robinson be discharged
from Supervised Release.


                                                           Respectfully submitted,


                                                     by
                                                           Robert L. Walsh
                                                           U.S. Probation Officer




                                        ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

           Date this          29          day of          March                         , 20 21    .




                                                           Honorable Victor Marrero
                                                           Senior U.S. District Judge
